Exhibit 10.11

 

SEARCH RING

LICENSE & SERVICE AGREEMENT

BAC-CIG, LLC

As Licensor

Between

and

CIG SERVICES, LLC

as Licensee

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 

SEARCH RING LICENSE AND SERVICE AGREEMENT

 

THIS SEARCH RING LICENSE AND SERVICE AGREEMENT (this “Agreement”) is made and
entered into effective as of October 7, 2011 (the “Effective Date”) by and
between BAC-CIG, LLC (the “Licensor”) and CIG Services, LLC (the “Licensee”).

W I T N E S S E T H:

WHEREAS, Licensor holds either, (i) the right, title and interest; or (ii) the
indirect economic interest, to a specific portfolio of search rings, attached
hereto (collectively, the “Search Ring Assets”);   

WHEREAS, Licensee has established a new business for developing, managing,
servicing and constructing telecommunications infrastructure (towers);

WHEREAS, the Licensor desires to license such Search Ring Assets to Licensee for
the purpose of authorizing and permitting Licensee to utilize the Search Ring
Assets to develop, exploit, construct and market telecommunication tower and
infrastructure assets (“Future Tower Assets”); and

WHEREAS, simultaneously with, and as a condition precedent to, the execution of
this Agreement, the Licensor and Licensee shall enter into a contribution
agreement (or agreement under similar name) whereby the Licensor shall make a
capital contribution in the amount of Two Million Dollars ($2,000,000) through
the purchase of One Million (1,000,000) Shares of Series A 4% Preferred Stock in
the Licensee’s parent company that owns all of the membership interests in the
Licensee.

NOW, THEREFORE, in consideration of the existing and continuous relationship,
services and rights granted, premises and of the mutual covenants set forth
herein, and other good and valuable considerations, the receipt, sufficiency and
adequacy of which are hereby acknowledged, Licensor and Licensee, each intending
to be legally bound, hereby agree as follows:

1.      Grant of License


LICENSOR HEREBY GRANTS TO LICENSEE, AND LICENSEE HEREBY ACCEPTS A REVOCABLE
RIGHT (THE “LICENSE”) TO USE AND EMPLOY THE SEARCH RING ASSETS IN THE
EXPLOITATION, DEVELOPMENT, CONSTRUCTION, MODIFICATION, USE, AND MARKETING OF
FUTURE TOWER ASSETS IN THE TERRITORY (AS HEREINAFTER DEFINED) AND THE RIGHT TO
SUBLICENSE OTHERS TO DO SO ON THE SAME TERMS AS SET FORTH IN THIS AGREEMENT. 

 
 
 

--------------------------------------------------------------------------------

 
2.      Licensee’s Services / Scope of Exploitation


2.1         LICENSOR HEREBY ENGAGES LICENSEE TO PERFORM DESIGN, DEVELOPMENT,
TESTING, CONSTRUCTION OR OTHER WORK BASED ON THE SEARCH RING ASSETS FOR THE
PURPOSE OF CREATING FUTURE TOWER ASSETS.


2.2         LICENSEE HEREBY ACCEPTS SUCH ENGAGEMENT BY LICENSOR AND SHALL USE
BEST EFFORTS TO SUCCESSFULLY AND COMMERCIALLY EXPLOIT THE SEARCH RING ASSETS FOR
THE PURPOSE OF CREATING FUTURE TOWER ASSETS.


2.3         LICENSEE SHALL ASSIST LICENSOR IN THE DEVELOPMENT AND USE OF SEARCH
RING ASSETS BY PROVIDING TO LICENSOR SUCH SERVICES AND ADVICE AS LICENSOR SHALL
REASONABLY REQUEST.  LICENSEE SHALL ADVISE LICENSOR IN WRITING OF ANY
IMPROVEMENTS TO SEARCH RING ASSETS OF WHICH LICENSEE BECOMES AWARE DURING THE
TERM (AS HEREINAFTER DEFINED) OF THIS AGREEMENT.


2.4         THIRD PARTY COSTS OR LICENSEE’S COSTS INCURRED IN CONSIDERATION OF
DEVELOPMENT OF SEARCH RING ASSETS OR FUTURE TOWER ASSETS THEREOF (COLLECTIVELY,
“DEVELOPMENT COSTS”) SHALL BE BORNE DIRECTLY BY LICENSEE AND DEDUCTED AS COST
FROM GROSS ROYALTY REVENUES (AS DEFINED IN SECTION 5.2).  LICENSEE SHALL FURNISH
LICENSOR WITH SUFFICIENT BUDGET OR INVOICES AND BACKGROUND INFORMATION IN
CONNECTION WITH THE CALCULATION OF DEVELOPMENT COSTS AND GROSS ROYALTY REVENUES
PURSUANT TO SECTION 5 HEREOF.

3.      Term of License

Unless the parties mutually agree to extend the term of this Agreement, the term
of this Agreement shall be for a term ending December 31, 2012 (the “Term”). 
Upon termination of this Agreement, (i) all license rights granted by Licensor
to Licensee in Section 1 shall automatically terminate; and (ii) all royalty
obligations hereunder shall expire.  All Search Ring Assets existing at the time
of termination shall be solely owned by Licensor, and Licensee shall have no
further rights to such Search Ring Assets. 

4.      Territory  

Licensor grants the License to Licensee under this Agreement exclusively for the
territory of North America (the “Territory”).

5.      License Fee


5.1         IN CONSIDERATION OF THE LICENSE GRANTED PURSUANT TO THIS AGREEMENT,
LICENSOR SHALL RECEIVE A LICENSE FEE EQUAL TO SEVENTY PERCENT (70%) OF THE NET
PROFITS AS DEFINED UNDER THIS AGREEMENT AND COLLECTED THROUGH THE EXPLOITATION,
DISTRIBUTION, CONSTRUCTION, SALES, SERVICING AND/OR MARKETING OF SEARCH RING
ASSETS OR FUTURE TOWER ASSETS DERIVING THEREOF. 


5.2         “NET PROFITS” SHALL BE DEFINED AS ALL THE REVENUES COLLECTED FROM
THE FUTURE TOWER ASSETS DEVELOPED BY LICENSEE (COLLECTIVELY, THE “GROSS ROYALTY
REVENUES”) LESS LICENSEE’S INDUSTRY STANDARD CONSTRUCTION COSTS TO DEVELOP SAME,
WHICH SHALL INCLUDE, BUT NOT NECESSARILY BE LIMITED TO, DEVELOPMENT COSTS.  TO
THE EXTENT LICENSEE MAY SELL, DISTRIBUTE, MARKET, SERVICE OR IN ANY OTHER FORM
EXPLOIT SEARCH RING ASSETS IN A MODIFIED, CORRECTED,

-2-

--------------------------------------------------------------------------------

 
 
updated, or enhanced form, the Net Profits attributable thereto shall be
prorated in good faith by Licensee based on the fair market of each Search Ring
Asset, and such portion of Net Profits shall be deemed revenues received with
respect to the exploitation of Search Ring Assets and shall constitute Net
Profits hereunder.


5.3         LICENSEE SHALL PAY NET PROFITS DUE TO LICENSOR UNDER SECTION 5
WITHIN FOURTEEN (14) WORKING DAYS AFTER LICENSEE GENERATES GROSS ROYALTY REVENUE
IN CONNECTION WITH A SEARCH RING ASSET OR FUTURE TOWER ASSET.

6.            Confidentiality 


6.1         LICENSOR AND LICENSEE ACKNOWLEDGE AND AGREE THAT THE SEARCH RING
ASSETS CONSTITUTE COMMERCIALLY VALUABLE TECHNOLOGY, THE DESIGN AND DEVELOPMENT
OF WHICH REFLECT THE EFFORT OF EXPERTS AND THE INVESTMENT OF SUBSTANTIAL TIME
AND MONEY.  LICENSOR AND LICENSEE BOTH RECOGNIZE THAT THE CONTINUED VALUE OF THE
SEARCH RING ASSETS DEPENDS ON THE PRESERVATION AND ENFORCEMENT OF THE TRADE
SECRETS, COPYRIGHTS, AND OTHER PROPRIETARY INTERESTS EMBODIED THEREIN AND TO BE
EMBODIED IN SEARCH RING ASSETS DEVELOPED PURSUANT TO THIS AGREEMENT.  THEREFORE,
LICENSOR AND LICENSEE AGREE, FOR THEIR MUTUAL BENEFIT, TO APPLY THEIR REASONABLE
EFFORTS TO PROTECT AND DEFEND THE TRADE SECRETS AND COPYRIGHTS IN THE SEARCH
RING ASSETS AGAINST UNAUTHORIZED USE OR INFRINGEMENT.


6.2         LICENSOR AND LICENSEE SHALL EACH TAKE REASONABLE STEPS TO ENSURE
THAT ALL PERSONS AFFORDED ACCESS TO THE SEARCH RING ASSETS PROTECT THE SEARCH
RING ASSETS AGAINST UNAUTHORIZED USE, DISSEMINATION, DISCLOSURE, REPRODUCTION,
OR DISTRIBUTION.  LICENSEE SHALL IMPOSE AND ENFORCE CONSTANT RESTRICTIONS UPON
ANY SUB LICENSEES PERMITTED HEREUNDER.  FURTHERMORE, LICENSOR AND LICENSEE SHALL
EACH REPRODUCE AND INCLUDE IN ALL COPIES OF SEARCH RING ASSETS APPROPRIATE
COPYRIGHT LEGENDS AND PROPRIETARY RESTRICTIONS.  LICENSEE SHALL USE LICENSEE’S
BEST EFFORTS, CONSISTENT WITH THE EFFORTS LICENSEE USES TO PROTECT LICENSEE’S
OWN MOST VALUABLE AND SENSITIVE TRADE SEEM DATA, TO MAINTAIN THE CONFIDENTIALITY
OF ALL SEARCH RING ASSETS.


6.3         SUCH CONFIDENTIALITY OBLIGATIONS SHALL NOT APPLY, HOWEVER, TO SEARCH
RING ASSETS (1) THE EXTENT ANY INFORMATION WITH RESPECT TO SAME IS AVAILABLE IN
THE PUBLIC DOMAIN AT THE TIME OF ITS USE OR DISCLOSURE; (2) THE EXTENT ANY SUCH
INFORMATION IS ALREADY KNOWN BY LICENSEE AT THE TIME IT IS AS MADE AVAILABLE BY
LICENSOR; (3) INDEPENDENTLY DEVELOPED BY LICENSEE WITH NO REFERENCE TO THE
SEARCH RING ASSETS LICENSED TO LICENSEE HEREUNDER; (4) THE EXTENT REQUIRED TO BE
DISCLOSED PURSUANT TO OFFICIAL PROCESS, ORDER OR DEMAND SO LONG AS LICENSOR
SHALL BE GIVEN PRIOR NOTICE OF SUCH OFFICIAL PROCESS, ORDER, OR DEMAND ADEQUATE
TO ENABLE LICENSOR TO OPPOSE THE SAME; OR (5) NECESSARILY DISCLOSED IN THE
MARKETING AND SALE OF SEARCH RING ASSETS OR FUTURE TOWER ASSETS.

7.            Termination 


7.1         THIS AGREEMENT MAY NOT BE TERMINATED PRIOR TO THE EXPIRATION OF
TERM, UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR FOR CAUSE BY LICENSOR OR
LICENSEE.


7.2         AS USED HEREIN, THE TERM “CAUSE” UNDER THIS AGREEMENT SHALL MEAN:

 

 

-3-

--------------------------------------------------------------------------------

 

 

(i)      A material breach of any obligation under this Agreement provided that
the breaching party has been provided sufficient notice and time to remedy such
breach; or

(ii)     The commencement of any bankruptcy proceeding with respect to either
Licensor or Licensee.

8.            Payment & Accounting

Licensee shall keep accurate records and books of account indicating in detail
the Search Ring Assets distributed and the revenues derived from the Search Ring
Assets and Future Tower Assets.  Such records and books of account shall be open
to examination at all reasonable times during regular business hours by
representatives of Licensor.  Licensee shall permit Licensor’s representatives
to take excerpts from, and make copies of, any entries therein.  Licensee shall
furnish such other reports as may from time to time be reasonably requested by
Licensor, provided that the requisite information is reasonably available to
Licensee and properly relates to transactions under this Agreement. 

9.            Indemnification 


9.1         LICENSOR SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS LICENSEE FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, OR ACTIONS AND ANY LOSSES, EXPENSES,
AND DAMAGES RESULTING DIRECTLY THEREFROM (INCLUDING COURT COSTS AND REASONABLE
ATTORNEY FEES) (1) BASED ON A CLAIM AGAINST LICENSEE THAT THE SEARCH RING ASSETS
INFRINGES OR ABRIDGES A THIRD-PARTY RIGHT IN THE UNITED STATES IN A VALIDLY
ISSUED PATENT, COPYRIGHT, OR TRADE SECRET AND (2) BASED ON AN ERROR IN THE
REPRESENTATIONS MADE PURSUANT TO SECTION 10 HEREOF.  ANY SUCH INDEMNIFICATION BY
LICENSOR PURSUANT TO (1) ABOVE SHALL BE CONTINGENT UPON LICENSEE GIVING LICENSOR
PROMPT WRITTEN NOTICE OF THE CLAIM FOR WHICH INDEMNIFICATION IS SOUGHT, LICENSEE
ALLOWING LICENSOR TO CONTROL THE DEFENSE AND/OR SETTLEMENT OF SUCH CLAIM, AND
LICENSEE COOPERATING WITH LICENSOR IN SUCH DEFENSE AND/OR SETTLEMENT.


9.2         LICENSEE AGREES TO, AND SHALL, INDEMNIFY, DEFEND, AND HOLD HARMLESS
LICENSOR FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, OR ACTIONS AND ANY
LOSSES, EXPENSES, AND DAMAGES RESULTING DIRECTLY THEREFROM (INCLUDING COURT
COSTS AND REASONABLE SOLICITOR FEES) BASED ON ANY UNAUTHORIZED USE,
MODIFICATION, OR DISTRIBUTION BY LICENSEE OF THE SEARCH RING ASSETS IN VIOLATION
OF THE TERMS OF THIS AGREEMENT.  ANY SUCH INDEMNIFICATION BY LICENSEE PURSUANT
TO THIS SUBSECTION SHALL BE CONTINGENT UPON LICENSOR GIVING LICENSEE PROMPT
WRITTEN NOTICE OF THE CLAIM FOR WHICH INDEMNIFICATION IS SOUGHT, LICENSOR
ALLOWING LICENSEE TO CONTROL THE DEFENSE AND/OR SETTLEMENT OF SUCH CLAIM, AND
LICENSOR COOPERATING WITH LICENSEE IN SUCH DEFENSE AND/OR SETTLEMENT OF SUCH
CLAIM.

10.        Representations & Warranties

Licensor and Licensee represent and warrant to and for the benefit of other
party that:

Licensor has the full right, title and interest in and to the Search Ring
Assets, free and clear of any encumbrance, charge or restriction;

Licensor and Licensee have the right and authority to enter into this Agreement
and confer to Licensee the rights granted by this Agreement; and

 

 

-4-

--------------------------------------------------------------------------------

 

 

No consent, approval, or authorization of or filing with any public or
governmental body on the part of Licensor is required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated thereby.

11.        Miscellaneous 


11.1     NO AGENCY.  IT IS UNDERSTOOD THAT, IN GIVING EFFECT TO THIS AGREEMENT,
LICENSEE SHALL NOT BE DEEMED TO BE AN AGENT OR EMPLOYEE OF LICENSOR FOR ANY
PURPOSE, AND LICENSEE’S RELATIONSHIP TO LICENSOR SHALL BE THAT OF AN INDEPENDENT
CONTRACTOR.  LICENSEE SHALL NOT HAVE THE RIGHT TO ENTER INTO CONTRACTS OR TO
INCUR EXPENSES OR LIABILITIES ON BEHALF OF LICENSOR.


11.2     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF GEORGIA WITHOUT GIVING EFFECT TO THE PRINCIPALS OF
CONFLICTS OF LAW THEREUNDER.  ANY AND ALL LEGAL OR EQUITABLE ACTION SHALL TAKE
PLACE ONLY IN THOSE STATE AND/OR FEDERAL COURTS PHYSICALLY LOCATED WITHIN THE
STATE OF GEORGIA, AND THE PARTIES HERETO HEREBY CONSENT TO THE PERSONAL
JURISDICTION AND VENUE OF ANY SUCH COURTS.


11.3     BINDING EFFECT; NO ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFITS OF LICENSEE AND LICENSEE’S RESPECTIVE SUCCESSORS AND
ASSIGNS.  LICENSOR MAY NOT ASSIGN LICENSOR’S RIGHTS UNDER THIS AGREEMENT, OR
DELEGATE LICENSOR’S OBLIGATIONS, WITHOUT PRIOR WRITTEN CONSENT OF LICENSEE
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), AND ANY SUCH
ASSIGNMENT OR DELEGATION IN THE ABSENCE OF SUCH CONSENT SHALL BE VOID.


11.4     ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND IT INTEGRATES ALL
PRIOR STATEMENTS AND AGREEMENTS RESPECTING THE SAME.  THIS AGREEMENT MAY BE
AMENDED ONLY BY A DOCUMENT EXECUTED BY BOTH PARTIES PURPORTING TO EFFECT SUCH AN
AMENDMENT.


11.5     SURVIVAL OF TERMS.  THE PROVISIONS OF SECTIONS 6 AND 9 OF THIS
AGREEMENT SHALL SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT OR ANY
REASON.


11.6       INTERPRETATION.  NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED
AGAINST OR INTERPRETED TO THE DISADVANTAGE OF ANY PARTY THERETO BY ANY COURT OR
OTHER GOVERNMENTAL OR JUDICIAL AUTHORITY BY REASON OF SUCH PARTY’S HAVING OR
BEING DEEMED TO HAVE STRUCTURED OR DRAFTED SUCH PROVISION.


11.7     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE
ONE CONTRACT. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY FACSIMILE
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
AGREEMENT.


11.8     ENTIRE AGREEMENT; SEVERABILITY.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO, AND NO ORAL STATEMENTS OR PRIOR WRITTEN
MATTER NOT SPECIFICALLY INCORPORATED HEREIN SHALL BE OF ANY FORCE OR EFFECT. IN
THE EVENT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD
BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN

 

 

-5-

--------------------------------------------------------------------------------

 
 
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.

 

 

[Signature Page To Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-6-



--------------------------------------------------------------------------------



 
            IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed by their respective authorized representatives.

 

 

LICENSOR:

 

BAC-CIG, LLC

 

 

Date of Signature: October 7, 2011              

 

By: /s/ Melissa Spinella                                 

Name: Melissa Spinella                                

Title: Vice President                                     

 

 

LICENSEE:

 

 

CIG Services, LLC

 

Date of Signature: October 7, 2011               

 

 

By:  /s/ Akram Baker                                     

Name: Akram Baker                                     

Title: President                                               

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE – SEARCH RING LICENSE AND SERVICE AGREEMENT 2 BETWEEN BAC-CIG,
LLC AND CIG SERVICES, LLC]

 

 

 

 

-7-

--------------------------------------------------------------------------------

 